178 U.S. 345 (1900)
MUTUAL LIFE INSURANCE COMPANY
v.
SEARS.
No. 452.
Supreme Court of United States.
Argued March 14, 15, 1900.
Decided May 28, 1900.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE NINTH CIRCUIT.
*346 Mr. Julien T. Davies and Mr. John B. Allen for petitioner. Mr. Edward Lyman Short and Mr. Frederic D. McKenney were on their brief.
Mr. Stanton Warburton and Mr. Harold Preston for respondent. Mr. Eben Smith was on their brief.
MR. JUSTICE BREWER, after stating the case, delivered the opinion of the court.
In view of what has been already decided in the case of Mutual Life Insurance Company v. Phinney, Executrix, ante, 327, it is needless to do more than note the fact that, as shown by the answer, after the insured had once defaulted in May, 1892, and a second default had occurred in May, 1893, application was made to him by the company, through its agents, to restore the policy, and that he declined to make any further payments or to continue the policy, and elected to have it terminated, which election was accepted by the company, and the parties *347 to the contract treated it thereafter as abandoned. As we held in the prior case, there is nothing in the New York statute (if controlling at all) to prevent the parties from dealing with that as any other contract, and if they chose to abandon it, that action is conclusive.
The judgments of the Court of Appeals of the Ninth Circuit and of the Circuit Court of the United States for the District of Washington are reversed and the case remanded to the latter court, with instructions to overrule the demurrer to defendant's answer.
MR. JUSTICE PECKHAM did not sit in the hearing and took no part in the decision of this case.